—In an action, inter alia, to recover damages for personal injuries and wrongful death, plaintiff appeals from so much of an order of the Supreme Court, Richmond County, dated May 16, 1985, as (1) denied her motion to strike the second affirmative defense of the defendants Kiley and Fogarty that plaintiff’s exclusive remedy was workers’ compensation, and (2) granted the cross motion of the defendants for summary judgment dismissing the first, second and third causes of action of the complaint.
Order affirmed insofar as appealed from, with costs, for reasons stated by Justice Felig at Special Term (see also, Heritage v Van Patten, 59 NY2d 1017, 1018-1019; Samba v Delligard, 116 AD2d 563). Mangano, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.